DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to application filed on 20 October 2022. Claims 1-20 are pending in the case. Claims 1, 10, and 20 are the independent claims. This action is non final.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 20th, 2022 has been entered.

Response to Amendment
In light of Applicant’s Amendment, the 35 U.S.C. 101 rejection of claim 20 has been withdrawn.

Claim Rejections - 35 USC § 112
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 10, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding Claim 1, the claim recites the limitation “receiving a first plurality of data feeds corresponding to an identity-based document-oriented data model schema that is incompatible with an analytical workload; receiving a second plurality of data feeds corresponding to a type-based relational data model schema that is incompatible with an operational workload” (emphasis added). The specification does not describe how the data models are incompatible with each other. 

Claims 1, 10, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

 Regarding claim 1, the claim recites, in part, “receiving a first plurality of data feeds corresponding to an identity-based document-oriented data model schema that is incompatible with an analytical workload; receiving a second plurality of data feeds corresponding to a type-based relational data model schema that is incompatible with an operational workload” (emphasis added), which renders the claim indefinite as it is unclear how the data model schema is incompatible. As such, the claim is indefinite, and the Examiner requests clarification from Applicant as the Specification does not provide sufficient support to discern the metes and bounds of the claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are being rejected under 35 U.S.C. 103 as being unpatentable over Chhaya et al. (US 2016/0147758 A1) in view of Brodt et al. (US 2018/0075085 A1).
Regarding claim 1, Chhaya teaches one or more non-transitory computer-readable media having computer instructions stored thereon for execution by one or more processors, wherein execution of the computer instructions by the one or more processors provides a method, the method comprising:
receiving a first plurality of data feeds corresponding to an identity-based document-oriented data model schema that is incompatible with an analytical workload; receiving a second plurality of data feeds corresponding to a type-based relational data model schema that is incompatible with an operational workload (see Chhaya, Paragraph [0035], “FIG. 3 shows a list of user profile features that can be used in one example embodiment, along with the availability of those features across four different networks... The four networks can be any online communication networks that allow for public accessibility of user profiles or individual user features, at least to some to some extent. [i.e. identity-based document-oriented]”);

However, Chhaya does not explicitly teach:
receiving a first plurality of data feeds corresponding to an identity-based document-oriented data model schema that is incompatible with an analytical workload; receiving a second plurality of data feeds corresponding to a type-based relational data model schema that is incompatible with an operational workload;

Brodt teaches:
receiving a first plurality of data feeds corresponding to an identity-based document-oriented data model schema that is incompatible with an analytical workload; receiving a second plurality of data feeds corresponding to a type-based relational data model schema that is incompatible with an operational workload (see Brodt, Paragraphs [0148], [0180], “the data processing system is a hybrid on-line transaction processing (OLTP) and on-line analytical processing (OLAP) database system [i.e. type-based relational data model], wherein the first database engine is configured for performing OLTP processes, wherein the second database engine is configured for performing OLAP processes.”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Chhaya (teaching automatic aggregation of online user profiles) in view of Brodt (teaching query optimization in hybrid dbms), and arrived at a machine that incorporates handles different types of data. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of increasing query performance (see Brodt, Paragraph [0015]). In addition, both the references (Chhaya and Brodt) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data management. The close relation between both of the references highly suggests an expectation of success.

	The combination of Chhaya, and Brodt further teaches:
generating, in a first environment, a plurality of fragments based on data type for a plurality of identities that correspond to the first and second plurality of data feeds, wherein each one of the plurality of fragments corresponds to one of the plurality of identities (see Chhaya, Paragraph [0035], “FIG. 3 shows a list of user profile features that can be used in one example embodiment, along with the availability of those features across four different networks... The four networks can be any online communication networks that allow for public accessibility of user profiles or individual user features, at least to some to some extent.”);
determining, in a second environment, one or more relationships between the plurality of identities that correspond first and second to the plurality of data feeds (see Chhaya, Paragraph [0035], “FIG. 3 shows a list of user profile features that can be used in one example embodiment, along with the availability of those features across four different networks... The four networks can be any online communication networks that allow for public accessibility of user profiles or individual user features, at least to some to some extent.”);
based on receiving a query, generating an identity-based graph that represents the one or more relationships determined between the plurality of identities (see Chhaya, Figure 7, Paragraph [0023], “The candidate selection module 103 further receives a set of profile features for a target or so-called queried user from an input network. Using the known profile features of the user, the candidate selection module 103 effectively segments the clustered target network previously generated by the pre-processing stage 101, thereby identifying or otherwise generating a set of candidate user profiles from the target network.”);
determining that at least one identity in the identity-based graph corresponds to the query; determining one or more of the plurality of fragments correspond to the at least one identity (see Chhaya, Paragraph [0023], “Phase II of the framework includes a user identification module 105 that receives the set of candidate user profiles and operates to rank those candidate profiles thereby identifying the user profile from the target network that is most likely to be of the same user whose profile is given on the input network.”);
generating a unified profile that is a hybrid data model for the at least one identity, the unified profile comprising an aggregation of the one or more of the plurality of fragments that are determined to correspond to the at least one identity; and processing, using the unified profile, both the analytical workload and the operational workload (see Chhaya, Paragraph [0023], “From this information, the aggregator module 107 generates a unified profile including features about the user from both networks.”).

Regarding claim 2, Chhaya in view of Brodt teaches all the limitations of claim 1. Chhaya further teaches:
wherein the first and second plurality of data feeds comprise a plurality of different data formats, the plurality of different data formats comprising two or more of impression data, website data, and transaction data (see Chhaya, Paragraph [0023], “the aggregator module 107 generates a unified profile including features about the user from both networks. As can be further seen, the system includes a communication (Comm) module 109 configured to provide access to various external networks (A, B, C, etc) accessible via given network infrastructure such as the Internet and social networking websites located thereon (e.g., Twitter®, Facebook®, Quora®, LinkedIn®, and Instagram®, to name a few etc).”).

Regarding claim 3, Chhaya in view of Brodt teaches all the limitations of claim 1. Chhaya further teaches:
wherein the plurality of fragments are stored separately from the identity-based graph (see Chhaya, Paragraph [0121], “application 912 is stored in storage 910 and includes a user profile aggregation module 415, for aggregating user profiles and generating a unified view of a given target user as provided herein. As can be further seen, a database of clusters 917 may be provided on disk drive 920, but may also be accessible to the system 900 via a network 961, which may include, for example, a local area network (e.g., Wi-Fi network) and the Internet, although any suitable communication network can be used.”).

Regarding claim 4, Chhaya in view of Brodt teaches all the limitations of claim 1. Chhaya further teaches:
wherein the one or more relationships between the plurality of identities are determined independently of the plurality of fragments generated (see Chhaya, Figure 9, Paragraph [0034], “At a high level, this pre-processing focuses on identifying relevant features for identity aggregation analysis, and in one specific embodiment focuses on feature availability, relevancy, and redundancy in user-related features.”).

Regarding claim 5, Chhaya in view of Brodt teaches all the limitations of claim 1. Chhaya further teaches:
wherein the query specifies a data point having a first identity, and wherein the at least one identity in the identity-based graph is determined to correspond to the first identity specified in the data point of the query (see Chhaya, Paragraph [0125], “receiving a target user query including an online user profile on a network A, the user profile having a feature… The method continues with ranking, via a supervised classifier, the candidate user profiles included in the set, so as to identify a single match candidate user profile for the target user query. The method continues with generating a unified user profile that includes features from the user profile on network A and the single match candidate user profile on network B.”).

Regarding claim 6, Chhaya in view of Brodt teaches all the limitations of claim 1. Chhaya further teaches:
wherein the unified profile is compatible with an operational workload and a time-series query (see Chhaya, Paragraph [0125], “receiving a target user query including an online user profile on a network A, the user profile having a feature.”).

Regarding claim 7, Chhaya in view of Brodt teaches all the limitations of claim 1. Chhaya further teaches:
wherein the unified profile is an aggregation of the one or more of the plurality of fragments determined to correspond to the at least one identity that corresponds to the query (see Chhaya, Paragraph [0012], “A unified user profile can then be built from the aggregated data of a user's matched profiles.”).

Regarding claim 8, Chhaya in view of Brodt teaches all the limitations of claim 1. Chhaya further teaches:
wherein the unified profile is a single document comprising a concatenation of the one or more of the plurality of fragments determined to correspond to the at least one identity that corresponds to the query (see Chhaya, Paragraph [0012], “A unified user profile can then be built from the aggregated data of a user's matched profiles.”).

Regarding claim 9, Chhaya in view of Brodt teaches all the limitations of claim 1. Chhaya further teaches:
wherein the unified profile is a single object having a JavaScript Object Notation (JSON) data format, and wherein the single object is an aggregation of the one or more of the plurality of fragments that correspond to the at least one identity that corresponds to the query (see Chhaya, Paragraph [0030], “each of the candidate selection module 103, user identification module 105, and aggregator module 107 is implemented with JavaScript or other downloadable code that can be provisioned in real-time to a client requesting access (via a browser) to an application server hosting an online user profile aggregation service.”).

Regarding claim 10, Chhaya teaches one or more non-transitory computer-readable media having computer instructions stored thereon for execution by one or more processors, wherein execution of the computer instructions by the one or more processors provides a method, the method comprising: 
receiving a first plurality of data feeds corresponding to an identity-based document-oriented data model schema that is incompatible with an analytical workload; receiving a second plurality of data feeds corresponding to a type-based relational data model schema that is incompatible with an operational workload (see Chhaya, Paragraph [0035], “FIG. 3 shows a list of user profile features that can be used in one example embodiment, along with the availability of those features across four different networks... The four networks can be any online communication networks that allow for public accessibility of user profiles or individual user features, at least to some to some extent. [i.e. identity-based document-oriented]”);

However, Chhaya does not explicitly teach:
receiving a first plurality of data feeds corresponding to an identity-based document-oriented data model schema that is incompatible with an analytical workload; receiving a second plurality of data feeds corresponding to a type-based relational data model schema that is incompatible with an operational workload;

Brodt teaches:
receiving a first plurality of data feeds corresponding to an identity-based document-oriented data model schema that is incompatible with an analytical workload; receiving a second plurality of data feeds corresponding to a type-based relational data model schema that is incompatible with an operational workload (see Brodt, Paragraphs [0148], [0180], “the data processing system is a hybrid on-line transaction processing (OLTP) and on-line analytical processing (OLAP) database system [i.e. type-based relational data model], wherein the first database engine is configured for performing OLTP processes, wherein the second database engine is configured for performing OLAP processes.”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Chhaya (teaching automatic aggregation of online user profiles) in view of Brodt (teaching query optimization in hybrid dbms), and arrived at a machine that incorporates handles different types of data. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of increasing query performance (see Brodt, Paragraph [0015]). In addition, both the references (Chhaya and Brodt) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data management. The close relation between both of the references highly suggests an expectation of success.

	The combination of Chhaya, and Brodt further teaches:
determining a plurality of identities for the first and second of data feeds in near real-time with receiving the plurality of data feeds; generating, in a first environment, a plurality of fragments based on data type for the plurality of identities that correspond to the first and second plurality of data feeds in near real-time with determining the plurality of identities, wherein each one of the plurality of fragments corresponds to one of the plurality of identities (see Chhaya, Paragraph [0035], “FIG. 3 shows a list of user profile features that can be used in one example embodiment, along with the availability of those features across four different networks... The four networks can be any online communication networks that allow for public accessibility of user profiles or individual user features, at least to some to some extent.”);
determining, in a second environment, a plurality of relationships between the plurality of identities in near real-time with determining the plurality of identities that correspond to the first and second plurality of data feeds, wherein the plurality of relationships are determined independent of the plurality of fragments (see Chhaya, Paragraph [0035], “FIG. 3 shows a list of user profile features that can be used in one example embodiment, along with the availability of those features across four different networks... The four networks can be any online communication networks that allow for public accessibility of user profiles or individual user features, at least to some to some extent.”);
receiving a query that comprises a plurality of queries corresponding to one profile; in response to the query, generating an identity-based graph that represents the plurality of relationships being determined in near real-time (see Chhaya, Figure 7, Paragraph [0023], “The candidate selection module 103 further receives a set of profile features for a target or so-called queried user from an input network. Using the known profile features of the user, the candidate selection module 103 effectively segments the clustered target network previously generated by the pre-processing stage 101, thereby identifying or otherwise generating a set of candidate user profiles from the target network.”);
determining that two or more of the plurality of identities are related to the one profile of the query based on the plurality of relationships in the identity-based graph; determining that two or more of the plurality of fragments correspond to the two or more of the plurality of identities that are related to the one profile of the query (see Chhaya, Paragraph [0023], “Phase II of the framework includes a user identification module 105 that receives the set of candidate user profiles and operates to rank those candidate profiles thereby identifying the user profile from the target network that is most likely to be of the same user whose profile is given on the input network.”);
generating a unified profile that is a hybrid data model for the one profile, the unified profile including an aggregation of the two or more of the plurality of fragments that are related to the one profile of the query; and processing, using the unified profile, both the analytical workload and the operational workload (see Chhaya, Paragraph [0023], “From this information, the aggregator module 107 generates a unified profile including features about the user from both networks.”).

Regarding claim 11, Chhaya in view of Brodt teaches all the limitations of claim 10. Chhaya further teaches:
wherein the first and second plurality of data feeds comprises a plurality of different data formats, the plurality of different data formats comprising two or more of impression data, website data, and transaction data (see Chhaya, Paragraph [0023], “the aggregator module 107 generates a unified profile including features about the user from both networks. As can be further seen, the system includes a communication (Comm) module 109 configured to provide access to various external networks (A, B, C, etc) accessible via given network infrastructure such as the Internet and social networking websites located thereon (e.g., Twitter®, Facebook®, Quora®, LinkedIn®, and Instagram®, to name a few etc).”).

Regarding claim 12, Chhaya in view of Brodt teaches all the limitations of claim 10. Chhaya further teaches:
wherein the plurality of fragments are stored separately from the identity-based graph (see Chhaya, Paragraph [0121], “application 912 is stored in storage 910 and includes a user profile aggregation module 415, for aggregating user profiles and generating a unified view of a given target user as provided herein. As can be further seen, a database of clusters 917 may be provided on disk drive 920, but may also be accessible to the system 900 via a network 961, which may include, for example, a local area network (e.g., Wi-Fi network) and the Internet, although any suitable communication network can be used.”).

Regarding claim 13, Chhaya in view of Brodt teaches all the limitations of claim 10. Chhaya further teaches:
wherein the one or more relationships between the plurality of identities are determined independently of the plurality of fragments generated (see Chhaya, Figure 9, Paragraph [0034], “At a high level, this pre-processing focuses on identifying relevant features for identity aggregation analysis, and in one specific embodiment focuses on feature availability, relevancy, and redundancy in user-related features.”).

Regarding claim 14, Chhaya in view of Brodt teaches all the limitations of claim 10. Chhaya further teaches:
wherein the query specifies a data point having a first identity, and wherein the at least one identity in the identity-based graph is determined to correspond to the first identity specified in the data point of the query (see Chhaya, Paragraph [0125], “receiving a target user query including an online user profile on a network A, the user profile having a feature… The method continues with ranking, via a supervised classifier, the candidate user profiles included in the set, so as to identify a single match candidate user profile for the target user query. The method continues with generating a unified user profile that includes features from the user profile on network A and the single match candidate user profile on network B.”).

Regarding claim 15, Chhaya in view of Brodt teaches all the limitations of claim 10. Chhaya further teaches:
wherein the unified profile is compatible with an operational workload based on the plurality of fragments being separate from the identity-based graph and based on a sequenced structure of the two or more of the plurality of fragments as aggregated into the unified profile (see Chhaya, Paragraph [0119], “FIG. 8 illustrates an example unified user profile, configured in accordance with an embodiment of the present disclosure. As can be seen, the example unified profile includes two profile images, pulled from two different networks.”).

Regarding claim 16, Chhaya in view of Brodt teaches all the limitations of claim 10. Chhaya further teaches:
wherein the unified profile is an aggregation of the two or more of the plurality of fragments determined to correspond to the two or more of the plurality of identities (see Chhaya, Paragraph [0012], “A unified user profile can then be built from the aggregated data of a user's matched profiles.”).

Regarding claim 17, Chhaya in view of Brodt teaches all the limitations of claim 10. Chhaya further teaches:
wherein the unified profile is a single document comprising a concatenation of the one or more of the plurality of fragments determined to correspond to the at least one identity that corresponds to the query (see Chhaya, Paragraph [0012], “A unified user profile can then be built from the aggregated data of a user's matched profiles.”).

Regarding claim 18, Chhaya in view of Brodt teaches all the limitations of claim 10. Chhaya further teaches:
wherein the unified profile is a single object having a JavaScript Object Notation (JSON) data format, and wherein the single object is an aggregation of the one or more of the plurality of fragments that correspond to the at least one identity that corresponds to the query (see Chhaya, Paragraph [0030], “each of the candidate selection module 103, user identification module 105, and aggregator module 107 is implemented with JavaScript or other downloadable code that can be provisioned in real-time to a client requesting access (via a browser) to an application server hosting an online user profile aggregation service.”).

Regarding claim 19, Chhaya in view of Brodt teaches all the limitations of claim 10. Chhaya further teaches:
wherein the query comprises a plurality of queries, and wherein the method comprises determining, for each of the plurality of queries, that two or more of the plurality of identities are related to the one profile based on the plurality of relationships in the identity-based graph (see Chhaya, Paragraph [0125], “receiving a target user query including an online user profile on a network A, the user profile having a feature. The method continues with using the feature to segment a clustered target network B, at least one cluster including multiple user profiles each including one or more features, thereby generating a set of candidate user profiles on the target network B. The method continues with ranking, via a supervised classifier, the candidate user profiles included in the set, so as to identify a single match candidate user profile for the target user query. The method continues with generating a unified user profile that includes features from the user profile on network A and the single match candidate user profile on network B.”).

Regarding claim 20, Chhaya teaches a computer system comprising:
one or more processors (see Chhaya, Paragraph [0121], “the computing device 900 includes at least one processor 930 for executing computer-readable and computer-executable instructions or software stored in the storage device 910 and disk drive 920 and other programs for controlling system hardware.”);
means for generating a first environment that generates fragments from a first plurality of data streams corresponding to identity-based document-oriented data model schema that is incompatible with an analytical workload, for generating a second environment that generates separate identity-graph environment from a second plurality of streams corresponds to a type-based relational data model schema that is incompatible with an operational workload, and for determining one or more relationships between identities for a profile of a query (see Chhaya, Paragraph [0035], “FIG. 3 shows a list of user profile features that can be used in one example embodiment, along with the availability of those features across four different networks... The four networks can be any online communication networks that allow for public accessibility of user profiles or individual user features, at least to some to some extent. [i.e. identity-based document-oriented]”);

However, Chhaya does not explicitly teach:
means for generating a first environment that generates fragments from a first plurality of data streams corresponding to identity-based document-oriented data model schema that is incompatible with an analytical workload, for generating a second environment that generates separate identity-graph environment from a second plurality of streams corresponds to a type-based relational data model schema that is incompatible with an operational workload, and for determining one or more relationships between identities for a profile of a query;

Brodt teaches:
means for generating a first environment that generates fragments from a first plurality of data streams corresponding to identity-based document-oriented data model schema that is incompatible with an analytical workload, for generating a second environment that generates separate identity-graph environment from a second plurality of streams corresponds to a type-based relational data model schema that is incompatible with an operational workload, and for determining one or more relationships between identities for a profile of a query (see Brodt, Paragraphs [0148], [0180], “the data processing system is a hybrid on-line transaction processing (OLTP) and on-line analytical processing (OLAP) database system [i.e. type-based relational data model], wherein the first database engine is configured for performing OLTP processes, wherein the second database engine is configured for performing OLAP processes.”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Chhaya (teaching automatic aggregation of online user profiles) in view of Brodt (teaching query optimization in hybrid dbms), and arrived at a system that incorporates handles different types of data. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of increasing query performance (see Brodt, Paragraph [0015]). In addition, both the references (Chhaya and Brodt) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data management. The close relation between both of the references highly suggests an expectation of success.

The combination of Chhaya, and Brodt further teaches:
and means for generating, in response to the query, a unified profile using the one or more relationships of the identity-graph environment and an aggregation of the plurality of fragments generated by the first environment, and for processing, using the unified profile, both the analytical workload and the operational workload (see Chhaya, Paragraph [0023], “From this information, the aggregator module 107 generates a unified profile including features about the user from both networks.”).

Response to Arguments
Applicant’s Arguments, filed October 20th, 2022, have been fully considered, but are moot in light of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSAM TURKI SAMARA whose telephone number is (571)272-6803.  The examiner can normally be reached on Monday - Thursday, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on (571)-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUSAM TURKI SAMARA/Examiner, Art Unit 2161  










/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161